567 F.2d 828
78-1 USTC  P 9143
Judith Kaye JANSEN, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 77-1480.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 13, 1977.Decided Dec. 27, 1977.

David E. Krause (argued), Minneapolis, Nadine Strossen, Minneapolis, Minn., and Owen Gleason, Legal Counsel, Minnesota Civil Liberties Union, Minneapolis, Minn., on brief, for plaintiff-appellant.
Carleton D. Powell, Tax Div., Dept. of Justice, Washington, D. C.  (argued), M. Carr Ferguson, Asst. Atty. Gen., Gilbert E. Andrews, Leonard J. Henzke, Jr., Washington, D. C., and Andrew W. Danielson, U. S. Atty., Minneapolis, Minn., on brief, for defendant-appellee.
Before ROSS, STEPHENSON and WEBSTER, Circuit Judges.
PER CURIAM.


1
This is another case in which a single person challenges the constitutionality of the income tax structure.  Judith Jansen contends that the tax rate table is discriminatory against single taxpayers in that the tax applicable to a single taxpayer is substantially more than that which would be applicable to a married person with the same income who files a joint return with his spouse.  She alleges that the differential violates her first amendment right of association by infringing on her decision to marry or not to marry, and that the concept of income splitting is contrary to the fifth amendment due process clause because it is contrary to unassailable principles of taxation.


2
The district court, the Honorable Earl R. Larson, granted the government's motion for judgment on the pleadings and denied plaintiff's motion for summary judgment, in a succinct and well-written memorandum.  See Jansen v. United States, 441 F. Supp. 20 (D.Minn., filed April 7, 1977).  We affirm on the basis of that opinion.